Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is made effective as of April
14, 2008, (the “Effective Date”) by and between SCOLR Pharma, Inc. (“Company”)
and Richard M. Levy (“Executive”).
 
The parties agree as follows:
 
1.           Employment.  Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.
 
2.           Duties.
 
2.1           Position.  Executive is employed as Vice President of Finance and
Chief Financial Officer and shall have the duties and responsibilities assigned
by Company’s Chief Executive Officer, both upon the Effective Date and as may
reasonably be assigned from time to time.  Executive shall perform faithfully
and diligently all duties assigned to Executive.  Company reserves the right to
modify Executive’s position and duties at any time in its sole and absolute
discretion, provided that the duties assigned are consistent with the position
of a senior executive and that Executive continues to report to the Chief
Executive Officer.
 
2.2           Best Efforts/Full-time.  Executive will expend Executive’s best
efforts on behalf of Company, and will abide by all policies and decisions made
by Company, as well as all applicable federal, state and local laws, regulations
or ordinances.  Executive will act in the best interest of Company at all
times.  Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company.
 
2.3            Work Location.  Executive’s principal place of work shall be in
Bellevue, Washington, or such other location as the parties may agree upon from
time to time.
 
3.           At-Will Employment Relationship.  Executive’s employment with
Company is at-will and not for any specified period and may be terminated, with
or without cause, by either Executive or Company, except as otherwise specified
in Section 7 below.  No representative of Company, other than an authorized
representative, has the authority to alter the at-will employment
relationship.  Any change to the at-will employment relationship must be by
specific, written agreement signed by Executive and a designated representative
of Company.  Nothing in this Agreement is intended to or should be construed to
contradict, modify or alter this at-will relationship.
 
4.           Compensation.
 
4.1           Base Salary.  As compensation for Executive’s performance of
Executive’s duties hereunder, Company shall pay to Executive as an initial base
salary of Two Hundred Twenty-six Thousand Eight Hundred Dollars ($226,800) per
year (the “Base Salary”), payable in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions.  In
the event Executive’s employment under this Agreement is terminated by either
party, for any reason, Executive will be paid the Base Salary, prorated to the
date of termination.
 
4.2           Incentive Compensation.  Executive will be eligible to receive
annual corporate performance bonuses in accordance with Company’s management
incentive plan, should Company adopt one, or else in accordance with the terms
of this Agreement.  Executive shall be eligible to receive an
 
Executive Employement Agreement – R. Levy
April 14, 2008
 
1

--------------------------------------------------------------------------------

 
annual discretionary bonus of up to thirty-five percent (35%) of Executive’s
Base Salary based on the achievement of targeted corporate and individual
performance goals and objectives agreed on by Executive and Company.
 
4.3           Performance and Salary Review.  Company will periodically review
Executive’s performance on no less than an annual basis.  Adjustments to
Executive’s salary or other compensation, if any, will be made by Company in its
sole and absolute discretion.
 
5.           Benefits.  Executive will be eligible for all customary benefits
generally available to executive employees of Company, subject to the terms and
conditions of Company’s applicable benefit plan documents and policies.  Company
reserves the right to change or eliminate the benefits on a prospective basis,
at any time, effective upon notice to Executive.
 
6.           Business Expenses.  Executive will be reimbursed for all
reasonable, out-of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of Company.  To obtain reimbursement, expenses must
be submitted promptly, with appropriate supporting documentation, in accordance
with Company’s policies.
 
7.           Termination of Executive’s Employment.
 
7.1           Voluntary Termination by Executive.  Executive may voluntarily
terminate Executive’s employment at any time on thirty (30) days’ advance
written notice to Company, provided that Company may, in its sole discretion,
elect to waive all or any part of such notice period.  In the event of
Executive’s employment is terminated in accordance with this Section 7.1,
Executive shall be entitled to receive only the Base Salary then in effect,
prorated to the date of termination, and any amounts earned and payable pursuant
to Sections 5 and 6, including any accrued but unused vacation (collectively,
the “Standard Entitlements”), and no other amounts.  For purposes of this
Section 7.1, “Base Salary” means the salary, excluding any bonus or any other
additional compensation or benefits, payable to Executive for the services
rendered to Company at the time of termination.  All other Company obligations
to Executive pursuant to this Agreement will become automatically terminated and
completely extinguished and Executive will not be entitled to receive the
Severance Package described in Section 7.3.
 
7.2           Termination for Cause by Company.  Company may terminate
Executive’s employment immediately at any time for Cause (as defined below).  In
the event that Executive’s employment is terminated for Cause, Executive shall
be entitled to receive only the Standard Entitlements, and no other
amounts.  For purposes of this Section 7.2, “Base Salary” means the salary,
excluding any bonus or any other additional compensation or benefits, payable to
Executive for the services rendered to Company at the time of termination.  All
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished and Executive will not be
entitled to receive the Severance Package described in Section 7.3.
 
For purposes of this Agreement, “Cause” is defined as: (a) Executive’s
conviction (or plea of guilty or nolo contendere) of fraud, embezzlement,
misappropriation, or any felony or any other act of moral turpitude; (b) acts or
omissions constituting gross negligence, recklessness or willful misconduct on
the part of the Executive with respect to Executive’s obligations to Company or
otherwise relating to the business of Company; (c) Executive’s failure or
inability to perform the essential functions of the position, with or without
reasonable accommodation, due to a mental or physical disability; (d)
Executive’s willful neglect of duties as determined in the sole and exclusive
discretion of Company; (e) Executive’s death; (f) Executive’s material breach of
this Agreement, Company’s Code of Conduct or Company’s Proprietary Information
and Invention Agreement; or (g) any similar or related act or failure to act
which is materially adversely injurious to Company.
 
Executive Employement Agreement – R. Levy
April 14, 2008
 
2

--------------------------------------------------------------------------------

 
7.3           Termination Without Cause by Company.  Company may terminate
Executive’s employment without Cause at any time on thirty (30) days’ advance
written notice to Executive, provided that Company may, in its sole discretion,
elect to waive all or any part of such notice period.  In the event of such
termination, and contingent on the satisfaction of the conditions outlined in
Section 7.6 below (the “Severance Conditions”), Executive will be paid the
Standard Entitlements and the Severance Package (defined below).  Executive will
be paid the Standard Entitlements for the duration of the required notice
period, even if Company elects to relieve Executive of Executive’s duties at an
earlier time.  All other Company obligations to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished.
 
For purposes of this Agreement, the “Severance Package” shall include the
following:
 
(a) a severance payment equal to (i) 87.5% of Executive’s annual Base Salary in
effect on the date of termination, plus (ii) thirty-five percent (35%) of
Executive’s annual Base Salary in effect on the date of termination, less
required deductions, payable in lump sum on the first Company payday following
the satisfaction of the Severance Conditions;
 
(b) payment of the premiums required to continue Executive’s group health care
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”) for a period of twelve (12) months following the date of termination,
provided Executive elects to continue and remains eligible for such benefits and
does not become eligible for health coverage through another employer during
this period; and
 
(c) 100% acceleration of vesting, as of the termination date, of all of the
then-unvested equity awards under any employee benefit plan of Company held by
Executive at the time of such termination or resignation for Good Reason (as
defined below).
 
7.4           Voluntary Resignation by Executive for Good Reason Following a
Change in Control.  In the event that in connection with or within twelve (12)
months following a Change of Control (as defined below) Executive resigns for
Good Reason (as defined below), following thirty (30) days’ advance written
notice to Company, provided that Company may, in its sole discretion, elect to
waive all or any part of such notice period, Executive will be entitled to
receive the Standard Entitlements and the Severance Package, contingent on the
satisfaction of the Severance Conditions.  As long as Executive provides the
required notice, Executive will be paid the Standard Entitlements for the
duration of the required notice period, even if Company elects to relieve
Executive of Executive’s duties at an earlier time.  All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished.
 
Executive will be deemed to have resigned for “Good Reason” if Executive resigns
within ninety (90) days after any of the following have occurred, without
Executive’s written consent: (a) Company reduces the level of Executive’s
responsibilities or changes Executive’s duties so that Executive’s duties are no
longer consistent with the position of a senior executive; (b) Company reduces
Executive’s Base Salary by more than ten percent (10%), unless such reduction is
made as part of, and is generally consistent with, a general reduction of senior
executives’ compensation; (c) Company relocates Executive’s principal place of
work to a location more than fifty (50) miles from the location specified in
Section 2.3; or (d) Company fails to assign the terms of this Agreement to any
successors contemplated in Section 16.1.  Notwithstanding the foregoing,
Executive’s resignation as a result of any of the foregoing conditions shall be
considered a Voluntary Termination by Executive (as described in Section 7.1)
unless Executive shall have provided written notification to Company of the
condition(s) allegedly constituting Good Reason and Company shall have failed to
correct such condition(s) within ten (10) days after Company’s receipt of such
notice.
 
Executive Employement Agreement – R. Levy
April 14, 2008
 
3

--------------------------------------------------------------------------------

 
7.5           Change In Control.
 
(a)           280G/Limitation of Payments and Benefits.    If, due to the
benefits provided under Sections 7.5 or 7.4, as applicable, Executive is subject
to any excise tax due to characterization of any amounts payable under such
sections as excess parachute payments pursuant to Section 4999 of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(collectively, the “Code”), the amounts payable under such sections will be
reduced (to the least extent possible) in order to avoid any “excess parachute
payment” under section 280G(b)(1) of the Code.
 
(b)           A “Change of Control” is defined as any one of the following
occurrences:
 
(i)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”)), other than a trustee
or other fiduciary holding securities of Company under an employee benefit plan
of Company, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of the securities of Company
representing more than 50% of (A) the outstanding shares of common stock of
Company or (B) the combined voting power of the Company’s then-outstanding
securities;
 
(ii)           the sale or disposition of all or substantially all of Company’s
assets (or any transaction having similar effect is consummated);
 
(iii)           Company is party to a merger or consolidation that results in
the holders of voting securities of Company outstanding immediately prior
thereto failing to continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of Company or such surviving
entity outstanding immediately after such merger or consolidation; or
 
(iv)           the dissolution or liquidation of Company.
 
7.6           Conditions to Receive and Payment of Severance Package.  The
Severance Package pursuant to Sections 7.3 and 7.4, as applicable, will be paid
provided Executive satisfies all of the following conditions (the “Severance
Conditions”):
 
(a)           Executive complies with all surviving provisions of this Agreement
as specified in Section 11.9; and
 
(b)           Executive executes, at the time of Executive’s termination of
employment and within the same taxable year, or, if later, before the expiration
of any applicable statutory revocation period, a full general release, releasing
all claims, known or unknown, Executive may have against Company arising out of
or any way related to Executive’s employment or termination of employment with
Company.
 
7.7           Section 409A Compliance.  The parties intend for this Agreement
either to satisfy the requirements of Section 409A or to be exempt from the
application of Section 409A, and this Agreement shall be construed and
interpreted accordingly.  If this Agreement either fails to satisfy the
requirements of Section 409A or is not exempt from the application of Section
409A, then the parties hereby agree to amend or to clarify this Agreement in a
timely manner so that this Agreement either satisfies the requirements of
Section 409A or is exempt from the application of Section 409A.
 
Executive Employement Agreement – R. Levy
April 14, 2008
 
4

--------------------------------------------------------------------------------

 
(a)           Notwithstanding any provision in this Agreement to the contrary,
in the event Executive is a “specified employee” as defined in Section 409A, any
Severance Payment, severance benefits or other amounts payable under this
Agreement that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) of the Code shall be delayed
by six months such that the first payment is made no earlier that the first date
of the seventh month following the date of Executive’s termination of employment
(or the date of Executive’s death, if earlier).
 
(b)           To ensure satisfaction of the requirements of Section 409A(b)(3)
of the Code, assets shall not be set aside, reserved in a trust or other
arrangement, or otherwise restricted for purposes of the payment of amounts
payable under this Agreement.
 
(c)           Company hereby informs Executive that the federal, state, local
and/or foreign tax consequences (including without limitation those tax
consequences implicated by Section 409A) of this Agreement are complex and
subject to change.  Executive hereby acknowledges that Company has advised
Executive that Executive should consult with Executive’s own personal tax or
financial advisor in connection with this Agreement and its tax
consequences.  Executive understands and agrees that Company has no obligation
and no responsibility to provide Executive with any tax or other legal advice in
connection with this Agreement.  Executive agrees that Executive shall bear sole
and exclusive responsibility for any and all adverse federal, state, local
and/or foreign tax consequences (including without limitation those tax
consequences implicated by Section 409A) of this Agreement, and fully
indemnifies and holds Company harmless therefor.
 
7.8           Taxes and Withholdings.  Company may withhold from any amounts
payable under this Agreement, including any benefits or severance pay, such
federal, state, local or international taxes as may be required to be withheld
pursuant to applicable law or regulations.
 
8.           No Conflict of Interest.  During Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates a
conflict of interest with Company.  Such work shall include, but is not limited
to, directly or indirectly competing with Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which Company is now engaged or in which
Company becomes engaged during Executive’s employment with Company, as may be
determined by Company in its sole discretion.  If Company believes such a
conflict exists during Executive’s employment with Company, Company may take
corrective action, which may include asking Executive to choose either to
discontinue the other work or voluntarily resign from employment with Company.  
 
9.           No Violation of Rights of Third Parties.  Executive represents that
Executive’s performance of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Company.  Executive
agrees not to disclose to Company, or induce Company to use, any confidential or
proprietary information or material belonging to any previous employers or
others.  Executive warrants that Executive is not a party to any other agreement
that will interfere with his full compliance with this Agreement.  Executive
further agrees not to enter into any agreement, whether written or oral, in
conflict with the provisions of this Agreement while such provisions remain
effective.
 
10.           Confidentiality and Proprietary Rights.  Executive represents that
Executive has executed and agrees to abide by Company’s Employee Proprietary
Information and Invention Agreement, which is incorporated herein by reference.
 
Executive Employement Agreement – R. Levy
April 14, 2008
 
5

--------------------------------------------------------------------------------

 
11.           Post-Termination Non-Competition.
 
11.1           Consideration For Promise To Refrain From Competing.  Executive
agrees that Executive’s services are special and unique, that Company’s
disclosure of confidential, proprietary information and specialized training and
knowledge to Executive, and that Executive’s compensation and benefits and
severance, as applicable, are partly in consideration of and conditioned upon
Executive not competing with Company.  Executive acknowledges that such
consideration for Executive’s services under this Agreement is adequate
consideration for Executive’s promises contained within this Section 11.
 
11.2           Promise To Refrain From Competing.  In exchange for the
consideration described in Section 11.1, Executive agrees that for the period of
one (1) year following the date Executive ceases to render services to Company,
Executive will not, in any capacity, either directly or indirectly, whether as a
owner, director, officer, manager, consultant, agent or employee: (i) be
employed in any enterprise which is engaged in the business of developing,
licensing, or selling technology, products or services which are directly
competitive with the Business of the Company (as described in Part I, Item 1 of
the Company’s Annual Report on Form 10-K filed with the U.S. Securities and
Exchange Commission prior to the termination date, which is incorporated herein
by reference) or with any technology, products or services being actively
developed, with the bona fide intent to market same, by the Company at the
termination date or engaged in any business that is directly competitive with
the Business of the Company, or with any business in which, to Executive’s
knowledge, the Company is preparing to engage, at the time the Executive’s
employment with Company terminates (“Restricted Business”).  Notwithstanding the
foregoing, it shall not be a violation of this paragraph if Executive performs
services for a Restricted Business that in no way relates to the Company’s
primary focus on methods of oral drug delivery; or (ii) make or hold any
investment in any Restricted Business, whether such investment be by way of
loan, purchase of stock or otherwise, provided that there shall be excluded from
the foregoing the ownership of not more than 1% of the listed or traded stock of
any publicly held corporation.  For purposes of this Section 11, the term
“Company” shall mean and include Company, any subsidiary or affiliate of
Company, any successor to the business of Company (by merger, consolidation,
sale of assets or stock or otherwise) and any other corporation or entity of
which Executive may serve as a director, officer or employee at the request of
Company or any successor of Company.
 
11.3           Reasonableness of Restrictions.  Executive represents and agrees
that the restrictions on competition, as to time, geographic area, and scope of
activity, required by this Section 11 are reasonable, do not impose a greater
restraint than is necessary to protect the goodwill and business interests of
Company, and are not unduly burdensome to Executive.  Executive expressly
acknowledges that Company competes on a nationwide basis and that the
geographical scope of these limitations is reasonable and necessary for the
protection of Company’s trade secrets and other confidential and proprietary
information.
 
11.4           Reformation if Necessary.  In the event a court of competent
jurisdiction determines that the geographic area, duration, or scope of activity
of any restriction under this Section 11 and its subsections is unenforceable,
the restrictions under this section and its subsections shall not be terminated
but shall be reformed and modified to the extent required to render them valid
and enforceable.
 
12.           Non-Solicitation.  Executive agrees that during the term of this
Agreement and for a period of one (1) year after the termination of this
Agreement, Executive will not, either directly or indirectly, separately or in
association with others, interfere with, impair, disrupt or damage Company’s
 
Executive Employement Agreement – R. Levy
April 14, 2008
 
6

--------------------------------------------------------------------------------

 
business by soliciting, encouraging or recruiting any of Company’s employees or
causing others to solicit or encourage or recruit any of Company’s employees to
discontinue their employment with Company.
 
13.           Nondisparagement.  Upon termination of Executive’s employment
relationship hereunder, Company and Executive agree that, unless otherwise
legally required to do so, they will each at all times thereafter refrain from
discussing the circumstances relating to such termination and from disparaging,
or describing in a derogatory light, the performance, capabilities, services,
business practices, or ethics of the other (or of the officers, directors or
controlling shareholders of the other). This provision does not apply to
statements made by Executive to Executive’s immediate family or attorneys, or to
statements made by either party in legal proceedings in conjunction with legal
actions to pursue rights and/or remedies under this Agreement, or as otherwise
required by law.
 
14.           Right To Injunction/ Costs Of Enforcement.  Executive acknowledges
that Company will suffer immediate and irreparable harm that will not be
compensable by damages alone in the event Executive repudiates or breaches
Sections 9,10 11, 12 or 13 or threatens or attempts to do so.  In the event of
any such breach or any threatened or attempted breach, Executive agrees that
Company, in addition to and not in limitation of any other rights, remedies or
damages available to it at law or in equity, shall be entitled to obtain
temporary, preliminary and permanent injunctions to prevent or restrain any such
breach, and Company shall not be required to post a bond as a condition for the
granting of such relief.
 
15.           Agreement to Arbitrate.  In the event of any dispute or claim
relating to or arising out of the employment relationship between Company and
Executive or the termination of that relationship (including, but not limited
to, any claims of wrongful termination or age, sex, race, disability or other
discrimination), Executive and Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted before a single
neutral arbitrator in Seattle, Washington pursuant to the rules for arbitration
of employment disputes by the American Arbitration Association (available at
www.adr.org).  This agreement to arbitrate is subject to the Federal Arbitration
Act.  The arbitrator shall permit adequate discovery and is empowered to award
all remedies otherwise available in a court of competent jurisdiction.  Any
judgment rendered by the arbitrator may be entered by any court of competent
jurisdiction.  The arbitrator shall issue an award in writing and state the
essential findings and conclusions on which the award is based.  By executing
this Agreement, Executive and Company are both waiving the right to a jury trial
with respect to any such disputes.  Company shall bear the costs of the
arbitrator, forum and filing fees.  Each party shall bear its own respective
attorneys’ fees and all other costs, unless otherwise provided by law and
awarded by the arbitrator.  This arbitration agreement does not include claims
that, by law, may not be subject to mandatory arbitration.
 
16.           General Provisions.
 
16.1           Successors and Assigns.  The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company.  Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.
 
16.2           Waiver.  Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
 
16.3           Severability.  In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable
 
Executive Employement Agreement – R. Levy
April 14, 2008
 
7

--------------------------------------------------------------------------------

 
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby.
 
16.4           Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its
terms.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.
 
16.5           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of
Washington.  Each party consents to the jurisdiction and venue of the state or
federal courts in King County, Washington, if applicable, in any action, suit,
or proceeding arising out of or relating to this Agreement.
 
16.6           Notices.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt.  In the case of Executive, mailed notices shall be addressed to the
home address which Executive most recently communicated to Company in
writing.  In the case of Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the Board of Directors.
 
16.7           Survival.  Sections 7 (“Termination of Executive’s Employment”),
9 (“No Violation of Rights of Third Parties”), 10 (“Confidentiality and
Proprietary Rights”), 11 (“Post-Termination Non-Competition”), 12
(“Non-Solicitation”), 13 (“Nondisparagement”), 14 (“Right to Injunction/ Costs
of Enforcement” ), 15 (“Agreement to Arbitrate”), 16 (“General Provisions”) and
17 (“Entire Agreement”) of this Agreement shall survive Executive’s employment
by Company.
 
17.           Entire Agreement.  This Agreement, including Company’s Employee
Proprietary Information and Invention Agreement incorporated herein by
reference, constitutes the entire agreement between the parties relating to this
subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.  This
Agreement may be amended or modified only with the written consent of Executive
and an authorized representative of Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
Executive Employement Agreement – R. Levy
April 14, 2008
 
8

--------------------------------------------------------------------------------

 
 
THE PARTIES TO THIS EMPLOYMENT AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND
FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE
PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 
 
Dated:  April 14, 2008                           /s/ Richard M. Levy    
Richard M. Levy
 
 
SCOLR PHARMA, INC.
 
 
Dated: April 14, 2008           By:   /s/ Daniel O. Wilds      
 
Name:  Daniel O. Wilds
 
Its: President &
CEO                                                                
 
 
Executive Employement Agreement – R. Levy
April 14, 2008
9

--------------------------------------------------------------------------------